EXHIBIT A
As Ald. Danny Solis revelations rock Chicago, here's the story behind them Page 1 of 6

CRAIN’S MY ACCOUNT LOGIN SUBSCRIBE
Q MENU

 

> x
Linked [J sor aver

Find your problern solver

Find a freelancer

 

 

 

 

Home > Greg Hinz On Politics
GREG HINZ ON POLITICS

The story behind the Solis revelations that rocked Chicago

A federal probe into the powerful alderman who wore a wire was supposed to be secret.
But someone goofed, and the Sun-Times pounced—and defied a federal court ordering it
not to print what it knew.

GREGHINZ WwW &4
= On Politics

bate

February 04, 2019 01:52 PM

WWEET FSHARE iSHARE EMAIL

 

Tucnday, fangary 27, D9 Tix Handles! Working Paper fn Anier tea CF 3 22'Forreasr, Page 23

CHICAGO SUN-TIMES

B= scITv/BURDS $2 ELSEWHERE | LATE SPORTS FINAL ----

 

 

 

https://www.chicagobusiness.com/greg-hinz-politics/story-behind-solis-revelations-rocked... 2/11/2019
As Ald. Danny Solis revelations rock Chicago, here's the story behind them Page 2 of 6

cae

MADIGAN

House speaker caught on tape In

his law office asking for legal business
from adeveloper. He denies any
wrongdoing. pIcrS 1011

   

ae EY Met

Swapping favors for Viagra. sex acts and use of luxury farm: Allegations detalled against Ald. Solis

Chicago Sun-Times

The Jan. 29 edition of the Chicago Sun-Times

Of all the corruption stories that have rocked the race for mayor, none is juicier than the
Sun-Times’ Jan. 29 piece on a secretly taped meeting between City Council Zoning
Committee Chairman Danny Solis, 25th, and Illinois House Speaker Mike Madigan in which
Madigan pitched hiring his law firm to a developer seeking Solis’ approval for a project in
his ward.

Equally juicy were details about how federal prosecutors likely got Solis to later wear a
wire: by leveraging seedy personal details about massage parlors, sex acts, Viagra and
more.

The story behind the story turns out to be almost as juicy. According to multiple insiders
close to the matter who asked not to be named, it includes a bungled court filing that
inadvertently became public, an angry federal magistrate judge and a newspaper that
decided to print what it knew despite the judge's directive not to.

Here’s the story.

For several years now, federal investigators have been tightening the noose on Solis, who
had so-far-unexplained personal financial woes but was in a prime position to potentially
seek favors as the head of a panel that can kill or give life to real estate deals that
sometimes are worth billions of dollars.

As part of that effort, the Sun-Times reported, FBI agents secretly taped a meeting
involving Solis, Madigan and a developer and unearthed embarrassing personal details
about the alderman. A rundown of those events was included in an affidavit filed as part of
an FBI request for a search warrant on Solis, a request that had to be filed in federal court
here but was supposed to be kept under seal.

https://www.chicagobusiness.com/greg-hinz-politics/story-behind-solis-revelations-rocked... 2/11/2019
As Ald. Danny Solis revelations rock Chicago, here's the story behind them Page 3 of 6

But somehow the explosive document was posted on the court’s document website,
known as Pacer. In other words, the entire document was inadvertently made public for
the world to read. And either because of smart reporting or a tip from someone—or
both—the Sun-Times quickly downloaded the search warrant and proceeded to go to town
on what would become one of the best stories in Chicago media in years.

 

EARLIER

Mike Madigan shocker rocks state, city politics

 

 

None of that sat well with Magistrate Judge Young Kim, who court records indicate has
been presiding over the Solis matter.

According to my sources, Kim re-closed the affidavit and ordered the Sun-Times not to
print what was in it, presumably on grounds that premature publicity could undermine
what appears to be an extremely wide-ranging federal probe into City Hall that has been
underway for four years or longer.

 

THE BURKE/SOLIS MESS: IMPLICATIONS AND OPPORTUNITIES

* Cahill: The end of the Chicago way
* Editorial: Time to bar aldermen's tax law day jobs
* Hinz: The simplest approaches to ethics reform

+ Ecker & Gallun: New rules for real estate players

 

 

 

Knowledgeable sources also say that Kim’s order came despite sentiment within the U.S.
attorney's office here that a ban on publication, known as prior restraint, would be on
shaky legal ground and likely inconsistent with past U.S. Supreme Court decisions in the
famed Pentagon Papers case and others.

But the Sun-Times went ahead. Whether Kim will take further action is not known.

Both Kim through his assistant and the U.S. attorney’s office here have declined to
comment. So has Thomas Bruton, clerk of court for the Northern District of Illinois.

Sun-Times Editor Chris Fusco isn't talking either. "We don't comment on the sourcing of
stories," Fusco said in an email. "Thanks for reaching out."

https://www.chicagobusiness.com/greg-hinz-politics/story-behind-solis-revelations-rocked..._ 2/11/2019
As Ald. Danny Solis revelations rock Chicago, here's the story behind them Page 4 of 6

Fusco arguably doesn’t have to say anything; his paper already has spoken. But the impact
of that story is rocking the city’s business establishment like nothing else in years. One
example: One of the candidates running for Solis' aldermanic seat wants to shelve plans
for "the 78,” a mega-development in the South Loop, until investigators determine that
absolutely everything was above board.

Expect other news like that soon. This classic Chicago tale appears nowhere near ending.

 

 

 

EARLIER
A iB 3 a Mendoza cuts ties with Solis as Burke scandal spreads
EARLIER

Solis quits powerful City Council committee chairmanship

 

 

 

 

 

 

 

Letter
j th Have something to get off your chest? You can send us an email. Or tell us on our
oO the Facebook page or on Twitter, @CrainsChicago.
Editor
RECOMMENDED FOR YOU

 

ht if. Chicago still wants you, Amazon

  

 

‘You gotta be kidding me!" Amazon threat shocks NYC real estate

 

Why 2019 is shaping up to be a tough year for Chicago’s hotel biz

 

 

 

 

https://www.chicagobusiness.com/greg-hinz-politics/story-behind-solis-revelations-rocked... 2/11/2019
As Ald. Danny Solis revelations rock Chicago, here's the story behind them

Sponsored Content: Modern Meets Vintage In East Lakeview

Page 5 of 6

 

 

Transforming the Lives
of Bright Children with

_ Learning Disabilities

 

GET OUR NEWSLETTERS

Staying current is easy with Crain's news delivered straight to your inbox, free of charge.

Email Address

 

SUBSCRIBE TODAY

Get the best business coverage in Chicago, from breaking news to razor-sharp analysis, in print and online.

SUBSCRIBE NOW

 

CONNECT WITH US

in f wy

 

CRAIN’S

CONTACT US

150 N. Michigan Ave.
Chicago, IL 60601

es ot aaa So ae

https://www.chicagobusiness.com/greg-hinz-politics/story-behind-solis-revelations-rocked...

2/11/2019
As Ald. Danny Solis revelations rock Chicago, here's the story behind them Page 6 of 6

Copyright © 1996-2019. Crain Communications, Inc. All Rights Reserved.

https://www.chicagobusiness.com/greg-hinz-politics/story-behind-solis-revelations-rocked... 2/11/2019
